                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

ARTHUR BROWN,                                )
                                             )       Case No.:18-cv-7064
                     Plaintiff,              )
                                             )
              v.                             )       Judge Rebecca R. Pallmeyer
                                             )
CITY OF CHICAGO, former Chicago              )
Police Officers JOSEPH CAMPBELL,             )
Special Representative for DAVID             )
KUTZ, and Special Representative for         )
JOSEPH FINE, Former Assistant State’s        )
Attorney JOEL WHITEHOUSE, and                )
other as-yet unidentified employees of       )
the City of Chicago,                         )
                       Defendants.           )


     SUGGESTION OF DEATH OF JOSEPH MICHAEL CAMPBELL, UPON THE
               RECORD PURSUANT TO FED. R. CIV. P. 25(a)

       NOW COME the Defendant, JOSEPH M. CAMPBELL, by and through his attorneys,

HALE & MONICO LLC, and pursuant to Fed. R. Civ. P. 25(a), suggests upon the record the

following:

       1.     Pursuant to Fed. R. Civ. P. 25(a), upon learning of the death of a party, notice shall

be made upon the Record of the death.

       2.     Defendant, JOSEPH M. CAMPBELL, is deceased, he died on 27 January 2019 in

Citrus County Florida.

       3.     According to the Last Will And Testament of Joseph Michael Campbell dated 3

April 2013, Kimberly Campbell is appointed as the personal representative of the Last Will And

Testament of Joseph Michael Campbell.

       4.     Kimberly Campbell is a resident of Citrus County Florida.
                          Respectfully submitted,

                          /s/ William E. Bazarek             .
                          William E. Bazarek, One of the Attorneys
                           for Defendant JOSEPH M. CAMPBELL


Andrew M. Hale
Barrett Boudreaux
William E. Bazarek
Brian J. Stefanich
Allyson West
Hale & Monico LLC
53 W. Jackson Bvld.,
Suite 330
Chicago, IL 60604
312-341-9646
ahale@ahalelaw.com
bboudreaux@ahalelaw.com
wbazarek@ahalelaw.com
bstefanich@ahalelaw.com
awest@ahalelaw.com
                                 CERTIFICATE OF SERVICE
       I, William E. Bazarek, an attorney, hereby certify that on March 11, 2019, I electronically

filed the foregoing document with the clerk of the court for the Northern District of Illinois, using

the electronic case filing system of the court. The electronic case filing system sent a “Notice of

E-Filing” to the attorneys of record in this case.




                                                              /s/ William E. Bazarek
